Citation Nr: 1727973	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative spurring of the right thumb metacarpal joint.

2.  Entitlement to service connection for residuals of a fracture of the right small finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing has been associated with the claims file.

The Board remanded the Veteran's claims for further development in May 2014 and August 2016.  The case has since been returned to the Board for appellate review

The Board also notes that the Veteran's appeal had included the issue of entitlement to service connection for a right forearm injury.  However, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted service connection for that disability in a November 2016 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, that matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

First, the Board finds that there is conflicting medical evidence of record with regard to the Veteran's fracture residuals of the right small finger.  The Veteran was afforded a VA examination in July 2009, however, this examination appears to have examined only the right thumb; therefore, the findings of that examination do not appear to be relevant as to the Veteran's right finger claim.  The Veteran was also provided a VA examination in connection with his right small finger claim in June 2014.  An x-ray performed at that time revealed deformity of the fifth metacarpal, but the examiner opined that the condition was less likely than not due to service.  In support of that opinion, the June 2014 VA examiner stated that the service records were silent for any injury to the finger during service.  However, review of the service treatment records clearly show an injury and treatment for the finger.  
 
A VA examination was later performed in June 2016 in connection with the Veteran's right thumb disorder claim, and the report appears to show that there is no range of motion issue with the right little finger.  The Veteran was again afforded a VA examination in November 2016 during which examiner provided a negative nexus opinion, however, in support of that opinion, the November 2016 examiner also stated that the service treatment records noted no injury to the right little finger.  As noted above, the Board finds that review of these records show numerous visits regarding an in-service injury to and treatment for a small right finger injury.  Although the examiner stated that there was no injury in service, he then noted that the Veteran had a history of a right boxer's fracture that healed well.  In support of this opinion, the examiner cited to the Veteran's May 1989 separation examination, which noted no finger deformity or limitation of motion, the July 2009 VA examination that was regarding the right thumb, and a September 2011 x-ray, which noted no significant degenerative changes in the right hand.  In this regard, the Board finds that the November 2016 VA examiner did not acknowledge or discuss the Veteran's in-service injury and records, but also did not discuss the other evidence of record, which had diagnosed a deformity of the right small finger, such as the June 2014 x-ray.  As such, a VA examination is required in order to address all of the evidence of record.

A remand is also required with regard to the Veteran's right thumb disorder claim in light of the United States Court of Appeals for Veterans Claims (Court) recent decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  As the November 2016 VA examination report does not include such findings, the Board finds that the Veteran should be afforded another VA examination in accordance with Correia.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right thumb and right small finger disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right small finger disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was diagnosed with and treated for a fracture of the right little finger while in service in August 1988 (x-ray revealed a fracture of the proximal part of the right fifth metacarpus without significant displacement).  The service treatment records discuss the right small finger injury on several occasions in August 1988 and September 1988.  

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right little finger disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

In his or her opinion, the examiner should specifically consider (a) the Veteran's service treatment records showing an injury to his right small finger, (b) the July 2009 VA examination report, (c) the June 2014 VA examination and x-ray which found deformity of the right small finger, (d) the June 2016 VA examination report, and (e) the November 2016 VA examination report.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected right thumb disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner should report all signs and symptoms necessary for rating the right thumb disability.  In particular, he or she should provide the range of motion of the right and left thumbs in degrees and test the Veteran's range of motion in active motion and passive motion.  

The examiner should also indicate the distance of the gap between the thumb pad and the fingers and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




